This is an appeal from the district court of Kay county by B. E. La Dow  Company, plaintiff in error, against Joseph W. Wilson, A.A. McFall, and Charles M. Baird, as defendants in error.
This cause was set for hearing on the 21st day of June, 1921. No appearance was made on behalf of the plaintiff in error, and no brief has been filed by plaintiff in error nor excuse presented to the court why the cause has not been briefed on behalf of the plaintiff in error. Under rule No. 7 of this court (47 Okla. vi) the appeal is subject to dismissal. It is, therefore, ordered by the court that the appeal herein be, and the same is dismissed.
PITCHFORD. V. C. J., and MILLER, ELTING, and NICHOLSON, JJ., concur.